SUMMARY ORDER
Xiu Yan Wu, pro se, petitions for review of the BIA’s order affirming Immigration Judge (“IJ”) Paul A. DeFonzo’s decision denying Wu’s applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history.
Where, as here, the BIA issues an opinion that fully adopts the IJ’s decision, this Court reviews the IJ’s decision. See, e.g., Chun Gao v. Gonzales, 424 F.3d 122, 124 (2d Cir.2005). “Persecution” has been defined as “a threat to the life or freedom of, or the infliction of suffering or harm upon, those who differ in a way regarded as offensive.” Matter of Acosta, 19 I. & N. Dec. 211, 222, 1985 WL 56042 (BIA 1985). Athough conduct must rise above mere harassment to constitute persecution, persecution “includes more than threats to life or freedom; non-life-threatening violence and physical abuse also fall within this category.” Tian-Yong Chen v. INS, 359 F.3d 121,128 (2d Cir.2004) (internal quotation marks and alterations removed). Furthermore, harm or suffering need not be physical, but may take other forms, such as, for instance, the deliberate imposition of substantial economic disadvantage. See, e.g., Guan Shan Liao v. United States Dep’t of Justice, 293 F.3d 61, 70 (2d Cir.2002).
Here, the IJ reasonably found that even assuming Wu’s credibility, she had not suffered persecution and did not possess a well-founded fear of persecution. Although Wu may have felt socially pressured to have an abortion when she was 16, there is no indication that the Chinese government coerced her to undergo the procedure. In fact, Wu’s explicit testimony that she voluntarily underwent the abortion undermines any claim she might have that it was forced. In addition, Wu testified that she does not practice Falun Gong, and despite her brief detention, the record does not indicate that the Chinese government believed that she was a Falun Gong practitioner. We also note that Wu’s argument that she would be in danger for violating the family planning policy if she had two more children is too speculative to make her eligible for asylum, even if it was properly exhausted before the BIA. Finally, we hold that there is nothing in the record to indicate that it is more likely *794than not that Wu will suffer torture if she returns to China.
For the foregoing reasons, Wu’s petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED. Any pending request for oral arguments is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), Second Circuit Local Rule 34(d)(1).